Citation Nr: 0803159	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for shin splints. 

5.  Entitlement to service connection for arthritis of the 
right knee. 

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a hiatal hernia.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 3, 1983 to 
July 6, 1983, from March 1, 1998 to June 15, 1998, and from 
October 29, 2001 to September 14, 2003.  He also had periods 
of service with the Army Reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The veteran currently 
resides within the jurisdiction of the Montgomery, Alabama 
VARO.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A copy of 
the transcript of that hearing is of record.   

The issues of entitlement to service connection for tinnitus, 
sinusitis, shin splints, arthritis of the right knee, and 
GERD with a hiatal hernia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran currently has bilateral hearing loss for VA 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The July 2004 letter satisfies these mandates.  The letter 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It was made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of supporting his claim with 
appropriate evidence.  The letter also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time. 

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, which moots any question regarding a 
rating or effective date for a grant of service connection 
and a rating.  Such a lack of timely notice did not affect or 
alter the essential fairness of the RO's decision.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in September 2004 which was thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that he currently has bilateral hearing 
loss, and that his hearing loss is due to acoustic trauma 
incurred in service.  Specifically, in the veteran's December 
2006 Travel Board hearing, the veteran noted that during 
service, he was exposed to loud noises, such as rocket 
attacks.  He maintained that due to the acoustic trauma, he 
developed bilateral hearing loss.  

The veteran's service medical records from all three periods 
of service are negative for any complaints or findings of 
bilateral hearing loss.  The records show that in May 2002, 
the veteran underwent an audiological evaluation.  The 
audiological evaluation revealed that the veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 15, 5, 5, 
and 10 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 15, 5, 15, and 20 decibels.  The examiner noted that 
the veteran was routinely exposed to noise.    

A VA audiological examination was conducted in September 
2004.  At that time, the veteran stated that he was in the 
service for two years but in the reserves for 21 years.  He 
indicated that his military noise included being around smoke 
generator units for 15 years.  The veteran also reported that 
he was around helicopters for over six years and external 
generators.  According to the veteran, he served in 
Afghanistan for two years and was around bombs and jets.  He 
noted that he currently worked for the railroad and that he 
wore his ear protection consistently.  The audiological 
examination revealed that the veteran had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 5, 10, and 
15 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 10, 5, 20, and 15 decibels.  Speech discrimination 
percentages were 96 percent in his right ear and 96 percent 
in his left ear.  In regard to the veteran's right ear, the 
examiner interpreted the results as showing normal hearing 
sensitivity which sloped at 4,000 Hertz to a little noise 
notch; the thresholds, however, remained within a normal 
hearing range.  In regard to the veteran's left ear, the 
examiner interpreted the results as showing normal hearing 
sensitivity which sloped to a mild noise notch centered at 
3,000 Hertz; the thresholds, however, were within a normal 
range.  According to the examiner, both ears revealed a 
configuration suggesting noise had contributed to the 
veteran's change in hearing sensitivity.  In review of the 
all the audiometric results completed on the veteran, the 
examiner stated that he had noticed over the years from 1983 
to 2002, that there had been a slight decrease in hearing 
sensitivity, first affecting the noise frequencies which were 
3,000, 4,000, and 6,000 Hertz.  The examiner indicated that 
although the veteran's hearing thresholds remained within a 
normal limit, the configuration suggested noise-induced 
hearing loss.  Thus, the examiner opined that it was at least 
as likely as not that the veteran's slight noise-induced 
change in his hearing sensitivity was caused from his time in 
the service.   

In the instant case, there is no competent medical evidence 
of record showing that the veteran currently has bilateral 
hearing loss for VA purposes.  The Board recognizes that in 
the veteran's September 2004 VA audiological evaluation, the 
examiner opined that the veteran had slight noise-induced 
hearing loss, and that the veteran's slight hearing loss was 
caused from his period of time in the military.  However, the 
Board notes that the veteran does not have an auditory 
threshold of 40 or greater in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 Hertz in either ear; nor are his 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz 26 decibels or 
greater in either ear.  In addition, the veteran's speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.  38 C.F.R. § 3.385.  As such, although the 
veteran has slight noise-induced hearing loss, he does not 
currently have hearing loss for VA compensation purposes.      

The only evidence of record supporting the veteran's claim is 
his own opinion that he currently has bilateral hearing loss 
which is related to his period(s) of active military service.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss. Despite the veteran's 
allegations that he has hearing loss, the medical evidence of 
record demonstrates that he currently does not have hearing 
loss for VA compensation purposes.  Therefore, his claim of 
entitlement to service connection for bilateral hearing loss 
is denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.   


REMAND

In regard to the veteran's claim of entitlement to service 
connection for tinnitus, the veteran maintains that he 
currently has tinnitus, and that his tinnitus is due to 
acoustic trauma incurred in service.  In this regard, the 
Board notes that the veteran's service medical records from 
all three periods of service are negative for any complaints 
or findings of tinnitus.  However, upon a review of the 
veteran's service medical records from his last period of 
service, from October 2001 to September 2003, a May 2002 
audiological evaluation shows that at that time, the examiner 
reported that the veteran was routinely exposed to noise.  
Thus, the Board concedes that the veteran was exposed to 
noise trauma in service.  See 38 U.S.C.A. § 1154(a)(West 
2002).  Accordingly, the Board finds that an examination is 
necessary to ascertain whether the veteran has tinnitus due 
to noise exposure in service.  The Board recognizes that in 
September 2004, the veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had experienced 
tinnitus since approximately 2001.  However, following the 
audiological evaluation, the examiner did not address the 
pertinent question of whether any currently diagnosed 
tinnitus was related to the veteran's period(s) of military 
service, to include any in-service noise exposure.  
Therefore, in light of the above, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any tinnitus.      

In regard to the veteran's claim of entitlement to service 
connection for sinusitis, the Board notes that in the 
veteran's December 2006 Travel Board hearing, the veteran 
testified that during service, his Military Occupational 
Specialty (MOS) was as a chemical specialist and, as such, he 
was exposed to smoke generator units.  According to the 
veteran, due to that exposure, he developed problems with his 
sinuses.  He maintained that after his discharge from his 
last period of service, from October 2001 to September 2003, 
he continued to experience sinusitis.        

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from October 2001 to September 2003, with 
service in Korea from May to July 2002, and service in 
Afghanistan from December 2002 to June 2003.  His MOS was as 
a chemical specialist.  

In this case, the veteran has alleged that he was exposed to 
smoke from smoke pots while serving in his duty as a chemical 
specialist.  Given that the veteran's MOS during his last 
period of service was as a chemical specialist, the Board 
concedes that it is likely that he was exposed to smoke while 
serving in this position.  Since he has alleged that he 
currently has sinusitis, the Board is of the opinion that a 
VA examination, as specified in greater detail below, should 
be performed in order to determine the nature and etiology of 
any sinusitis.   

In regard to the veteran's claim of entitlement to service 
connection for shin splints, the Board observes that in the 
veteran's December 2006 Travel Board hearing, the veteran 
maintained that he currently had shin splints which were 
related to his period(s) of service.  The Board notes that 
according to the veteran's service medical records, in April 
1998, the veteran received treatment for shin splints on two 
occasions.  The records reflect that in May 1998, the veteran 
was once again treated for shin splints.  The Board further 
observes that although the veteran underwent a VA examination 
in September 2004, the examiner did not address the pertinent 
question of whether the veteran currently has shin splints 
which are related to his period(s) of service, to 
specifically include his in-service treatment for shin 
splints in April and May 1998.  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed in 
order to determine the nature and etiology of any shin 
splints.    

In regard to the veteran's claim of entitlement to service 
connection for arthritis of the right knee, the Board notes 
that according to the veteran's service medical records, 
prior to the veteran's period of service from March to June 
1998, the veteran underwent a periodic physical examination 
in April 1997 while he was in the reserves.  At that time, 
the veteran's lower extremities were clinically evaluated as 
"abnormal."  The examiner noted that the veteran had 
crepitance in his right knee and scars from pervious right 
knee surgeries in 1985 and 1994.  The diagnosis was 
degenerative arthritis of the right knee.  The veteran's 
service medical records from his last period of service, from 
October 2001 to September 2003, reflect that in December 
2001, the veteran was treated for complaints of pain in his 
right knee for the past 14 days.  The physical examination 
showed that he had crepitus in his right knee.  Lachman's 
test was negative.  He had a full range of motion with no 
edema.  Strength was 5/5, and he had slight pain with deep 
knee bends.  According to the records, in March 2002, the 
veteran underwent a follow-up evaluation for his right knee 
pain.  At that time, the examiner stated that the veteran's 
pain had improved since he had started running on a 
stationary bike.  The examiner reported that x-rays of the 
veteran's right knee which were taken in January 2002 showed 
narrowed patellofemoral joint and osteophytes arising from 
the posterior patella.  The assessment was degenerative joint 
disease of the right knee.  

In September 2004, the veteran underwent a VA examination.  
At that time, the examiner stated that the veteran had 
surgery on his right knee for torn cartilage in 1985 and 
again in the 1990's.  The physical examination showed that 
the right knee had discomfort on full extension and some 
crepitus, but there was full range of motion.  An x-ray of 
the veteran's right knee was reported to be normal.  After 
the physical examination and a review of the veteran's x-ray, 
the examining physician diagnosed the veteran with arthralgia 
of the right knee.  

In the instant case, the Board is of the opinion that in 
light of the veteran's service medical records showing that 
the veteran was diagnosed with degenerative arthritis of the 
right knee prior to his last period of service, from October 
2001 to September 2003, and that he received treatment during 
his last period of service for his right knee arthritis, and 
given the evidence of current right knee arthritis, diagnosed 
as arthralgia of the right knee, a VA examination, as 
specified in greater detail below, should be performed.    

In regard to the veteran's claim of entitlement to service 
connection for GERD with a hiatal hernia, the Board notes 
that according to the veteran's service medical records from 
his second period of service, from March to June 1998, the 
veteran sought treatment for an unrelated disorder in May 
1998.  At that time, the diagnoses included a history of 
GERD.  The examiner reported that the veteran was taking 
Prilosec.  

Private medical records, from August 1998 to March 1999, show 
that in August 1998, the veteran was treated for dyspepsia.  
At that time, he stated that he had had dyspepsia for four 
years.  The diagnosis was peptic ulcer disease.  The veteran 
was directed to continue taking Prevacid.  According to the 
records, in October 1998, the veteran underwent an 
esophagogastroduodenoscopy with biopsy.  The diagnoses 
included hiatus hernia with short segment Barrett esophagus, 
status post biopsy.  

The veteran's service medical records from his last period of 
service, from October 2001 to September 2003, show that in 
March 2002, the veteran was treated for an unrelated 
disorder.  At that time, the examiner noted that the veteran 
was not taking Motrin secondary to an increase in GERD 
symptoms.   

A VA examination was conducted in September 2004.  At that 
time, the veteran stated that he took Prilosec for acid 
reflux daily.  

In light of the above, the Board recognizes that although the 
veteran's service medical records from his second period of 
service, from March to June 1998, show that in May 1998, the 
veteran was diagnosed with a history of GERD, there is no 
medical evidence of record showing that the veteran had GERD 
prior to his second period of service.  Nevertheless, at the 
time of the May 1998 diagnosis, the examiner also noted that 
the veteran was taking Prilosec.  Thus, given that the 
veteran's service medical records are negative for any 
treatment of a digestive disorder, to include GERD, from 
March to May 1998, it follows that the veteran was taking 
Prilosec in May 1998 for a pre-existing digestive disorder, 
which in this case, appears to be GERD.  In addition, the 
evidence of record clearly shows that in October 1998, 
approximately four months after the veteran's second period 
of service and prior to his last period of service, from 
October 2001 to September 2003, the veteran was diagnosed 
with a hiatal hernia.  

In light of the above, given that the veteran's GERD pre-
existed his second and third periods of service, and his 
hiatal hernia pre-existed his third period of service, and 
that it was noted in the veteran's third period of service 
that the veteran had experienced an increase in GERD 
symptoms, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his tinnitus, sinusitis, 
shin splints, arthritis of the right knee, 
GERD, and/or hiatal hernia since his 
period(s) of service.  With any necessary 
authorization from the appellant, the RO 
must attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claims.  The 
veteran and his representative must then 
be given an opportunity to respond.

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:

(A) An audiological examination to 
determine the nature, severity, and 
etiology of any tinnitus found.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
It is requested that the examiner obtain a 
detailed history of the veteran's in- 
service and post-service noise exposure.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any tinnitus is related to the 
veteran's period(s) of military service.  
The examiner must specifically address the 
question of whether any degree of tinnitus 
began as a result of in-service noise 
exposure.  If no disability is found, or 
no link to military service is found, such 
findings and conclusions must be 
affirmatively stated.  The rationale for 
the examiner's opinions must be set forth 
in detail.  The report prepared must be 
typed.

(B) A respiratory examination to determine 
the nature, severity, and etiology of any 
sinusitis found.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
sinusitis is related to the veteran's 
period(s) of military service.  The 
examiner must specifically address the 
question of whether any degree of 
sinusitis began as a result of in-service 
smoke exposure due to the veteran's MOS as 
a chemical specialist.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
must be affirmatively stated.  The 
rationale for the examiner's opinions must 
be set forth in detail.  The report 
prepared must be typed.  

(C) An orthopedic examination to determine 
the nature, severity, and etiology of any 
shin splints and arthritis of the right 
knee.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
veteran's service medical records.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays if 
deemed necessary by the examiner.       

In regard to the veteran's claimed shin 
splints, after a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed shin splints are related to the 
veteran's period(s) of military service, 
to include his in-service treatment for 
shin splints in April and May 1998.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  

In regard to the veteran's arthritis of 
the right knee, after a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether the 
veteran's pre-existing arthritis of the 
right knee, diagnosed as degenerative 
arthritis of the right knee, underwent any 
worsening during his period(s) of active 
service.  If the examiner determines that 
a worsening occurred during service, he or 
she should indicate whether it is 
absolutely clear that such worsening was 
due to the natural progression of the 
condition, or whether the disorder 
worsened during service beyond the natural 
progression.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  Any report 
prepared should be typed.      

(D) A digestive examination to determine 
the nature, severity, and etiology of any 
GERD and/or hiatal hernia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the veteran's service medical 
records.  All necessary special studies or 
tests are to be accomplished.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether the 
veteran's pre-existing GERD and/or hiatal 
hernia underwent any worsening during his 
period(s) of active service.  If the 
examiner determines that a worsening 
occurred during service, he or she should 
indicate whether it is absolutely clear 
that such worsening was due to the natural 
progression of the condition(s), or 
whether the disorder(s) worsened during 
service beyond the natural progression.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  Any report prepared 
should be typed.      

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations were sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  The RO must then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his representative 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


